DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czechowski et al [US 20120023991 A1].
As for claim 1, Czechowski discloses a vehicle (10) comprising: 
a vehicle structural frame (Figure 1; paragraph 0012, framework of the vehicle); 
an air storage tank (18) incorporated within the vehicle structural frame (paragraphs 0011 and 0012); 
an air compressor (16), wherein the air compressor is coupled to provide compressed air to the air storage tank (paragraphs 0011 and 0012); and 
an access point (24, 26) coupled with the air storage tank within the vehicle structural frame, wherein the compressed air is provided to the access point from the air compressor for storage within the vehicle structural frame (paragraphs 0011 and 0012; Air compressor 16, uses the vertical motion of the vehicle to compress and transport air.  The compressed air is moved through air lines 24 into the air storage enclosure 18).
Claim 11 is interpreted and rejected using the same reasoning as claim 1 above.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 8, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Czechowski et al as applied to the claims above.
As for claim 2, Czechowski does not specifically disclose the hose coupled to the access points.  However, Czechowski discloses a plurality of supply lines that transport compressed air from the compressor to the air storage tank and subsequently from the air storage tank to vehicle systems such as tire inflation systems (paragraphs 0011-0012, and 0022, Figure 1).   Having these teachings on hand, it would have been obvious to the skilled artisan that the appropriate hoses and connections must be available in the invention of Czechowski in order for the compressed air to make it to a desired destination.
Claim 3 is interpreted and rejected using the same reasoning as claim 3 above.
As for claims 4 and 5, Czechowski does not specifically disclose an airtight bladder. Instead, Czechowski suggests the use of a sealed (airtight) enclosure that can be disposed within a vehicle framework (paragraph 0012).  These teachings read on the claimed limitations.  The skilled artisan would have good reason to pursue the known options for connecting an inflation system to an air storage tank that were within his/her technical grasps at the time of filing the instant application.
As for claims 7 and 8, Czechowski does not specifically disclose whether the vehicle is an electric vehicle or an internal combustion engine.  However, Czechowski shows that the invention is operable with a plurality of types of vehicles (paragraph 0012) and that the one of more compressors could be arranged based on the compressed air requirements.  Having these teachings on hand, it would have been obvious to the skilled artisan to try the invention of Czechowski on various type of vehicles (EV or ICE included) and to also try coupling the compressor in various locations on the vehicle as needed.  Having the teachings of Czechowski, the skilled artisan would have had good reason to try the invention in a variety of vehicles and arranged on the vehicle in a variety of manners in order to yield the predictable results of system capable of harvesting and subsequently using compressed air in desired vehicle systems.
Claims 12 and 13  are interpreted and rejected using the same reasoning as claims 2-3 above.
Claims 14 and 15  are interpreted and rejected using the same reasoning as claims 4-5  above.
Claims 17 and 18  are interpreted and rejected using the same reasoning as claims 7-8 above.

Claims 6, 9, 10, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Czechowski et al as applied to the claims above, and further in view of Duncan et al [WO 2017116628 A1].
As for claim 6, though it is well known for vehicles to include an interface for displaying tire air pressure, Czechowski does not show the claimed interface. In an analogous art for an air inflation system, Duncan discloses an interface, wherein the interface is placed at a control panel coupled with the vehicle, and wherein the interface displays an indication of the compressed air generated by the air compressor (Figure 5, paragraph 0055).  Since Duncan discloses that compressed air inflation systems where known to have a display, it would have been obvious to the skilled artisan to modify Czechowski to include a display so that a vehicle operator could be made aware of the state of the vehicles systems, including the air storage tanks.
As for claim 9, Czechowski is silent on a storage tank pressure monitoring sensor.  In an analogous art, Duncan teaches that it was known in the art for a system to include a tank pressure sensor (paragraphs 0017, 0059, and 0071).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Czechowski to include a tank pressure sensor as taught by Duncan so that the vehicle operator could determine the state of the air storage tank.
As for claim 10, Czechowski does not specifically disclose an actuator to provide compressed air.  In an analogous art, Duncan discloses a system that can operate in manual mode. When in manual mode an operator can control the compressor to provide compressed air when the air storage tank is under pressure (paragraphs 0059, 0071, 0075, 0107 and 0108).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Czechowski to include the manual mode (actuator) of Duncan in order to give the operator control of the inflation system.  The skilled artisan would have recognized the importance of monitoring and maintaining the compressed air in the air storage tank.  Manual operation of the compressor would have allowed the operator to ensure that the air storage tank remained filled to a desire level.
Claim 16 is interpreted and rejected using the same reasoning as claim 6 above.
Claims 19 and 20  are interpreted and rejected using the same reasoning as claims 19-20 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references disclose vehicle systems with air storage tanks and inflation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684